DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacquel et al. (US 2018/0144493).
Regarding Claims 1, 2, and 4, Jacquel teaches a thermoplastic polyester comprising (A) at least one 1,4:3,6-dianhydrohexitol unit, (B) at least one additional alicyclic diol unit, and (C) at least one terephthalic acid unit (Abstract).  
The 1,4:3,6-dianhydrohexitol (A) is preferably isosorbide (p. 3, [0046]).  The 1,4:3,6-dianhydrohexitol (A) is preferably present in amounts of 5-15 mol% (p. 5, [0058]).  The overlap between Jacquel’s range and the claimed ranges is sufficiently specific to show anticipation.
The polyester has a glass transition temperature (Tg) of 120-200°C (p. 4, [0071]).  This falls within the claimed range of 87°C or higher.
The polyester preferably has a heat of fusion (i.e. enthalpy of fusion) of greater than 30 J/g measured by DSC (p. 4, [0065]).  The overlap between Jacquel’s range and the claimed ranges is sufficiently specific to show anticipation, particularly given the open-ended nature of the ranges recited by both the prior art and the claims. 
Jacquel’s polyester preferably has a viscosity of greater than 95 mL/g (p. 3, [0044]), equivalent to 0.95 dL/g.  This falls within the claimed range of 0.85 dL/g or more.  Jacquel’s viscosity is measured under different conditions than those specified for the claimed intrinsic viscosity.  Nevertheless, the composition and remaining physical properties of Jacquel’s polyester are identical to those of the claimed polyester.  The claimed intrinsic viscosity will therefore necessarily be present in Jacquel’s polyester when measured under the indicated conditions.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.
Regarding Claim 3, no dicarboxylic acids are disclosed or required other than terephthalic acid.  Thus, Jacquel’s polyester comprises 0 mol% of the claimed dicarboxylic acids.
Regarding Claim 5, while the polyester may comprise less than 5% of a non-cyclic diol, none of the exemplified non-cyclic diols are diethylene glycol (p. 3, [0037]-[0038]).  Therefore, less than 6 mol% diethylene glycol will necessarily be present.
 Regarding Claim 6, Jacquel teaches that transparent optical articles may be formed from the polyester described above (p. 7, [0149]), but does not teach the haze of a specimen having the indicated thickness measured according to the claimed method.  Nevertheless, the composition and remaining physical properties of Jacquel’s polyester are identical to those of the claimed polyester.  The claimed haze will therefore necessarily be present in Jacquel’s polyester when measured under the indicated conditions.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.
Regarding Claim 7, Jacquel’s examples illustrate a HDT of 84-103°C (p. 10, Table 1).  
Regarding Claim 9, the claimed intended uses do not require steps to be performed or limit the claims to a particular structure.  Therefore, these limitations do not limit the scope of the instant claims and need not be taught by the prior art in order to anticipate the claims.  See MPEP 2111.02.
Regarding Claim 10, the polyester may be formed by a process in which the various monomer units indicated above are introduced into a reactor (p. 4, [0079]-[0080]), combined with an esterification catalyst (p. 5, [0093]), and subjected to an oligomerization or transesterification reaction (p. 4, [0083]; p. 5, [0096], [0099]).  This reads on the claimed step (a).
After transesterification, the reaction mixture is then subjected to a second stage of condensation in the presence of a catalyst (p. 4, [0084]; p. 5, [0100]).  The polyester recovered from the second stage has a viscosity of 50-70 ml/g (i.e. 0.50-0.70 dl/g) (p. 5, [0108]).  This reads on the claimed step (b).
After the second stage condensation reaction, a post-polymerization step of increasing molar mass is carried out (p. 6, [0109]).  The post-polymerization step may consist of solid-state polymerization (SSP) (p. 6, [0112]).  In order to carry out SSP, the polymer must be semi-crystalline (p. 6, [0114]).  Examples 1a, 2a, and 3a illustrates that crystallization is carried out before SSP (p. 8, [0166]; p. 9, [0171]; p. 9, [0176]).  SSP yields a final product having a viscosity of greater than 70 ml/g (0.70 dl/g) (p. 6, [0110]).  Examples 1a, 2a, and 3a illustrate SSP steps resulting in final viscosity of 1.21 dl/g; 1.18 dl/g; and 0.94 dl/g, respectively, and Jacquel’s broader disclosure states a preference for polyesters having a final viscosity of greater than 0.95 dl/g (p. 3, [0044]).  Crystallization and SSP read on the claimed steps (c) and (d), respectively.  
As indicated above, Jacquel measures viscosity under different conditions than those specified by the claims.  Nevertheless, the composition and remaining physical properties of Jacquel’s polyester are identical to those of the claimed polyester.  The claimed intrinsic viscosity ranges will therefore necessarily be present in Jacquel’s polyester regardless of measurement conditions.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.
Regarding Claim 12, antioxidants and catalysts are used during the first step (p. 5, [0096], [0105]).  Alternatively, various additives including stabilizers may be added to the final polyester product (p. 7, [0135]).  Adding a stabilizer to the final product reads on adding to a product after completion of the reaction.
Regarding Claim 13, Examples 1a, 2a, and 3a illustrates subjecting a crystallized polyester to SSP for 54 hours, 31 hours, and 33 hours, respectively (p. 8, [0166]; p. 9, [0171]; p. 9, [0176]).
Regarding Claim 14, various articles are disclosed at page 7, [0147]-[0152].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquel as applied to Claim 1 above, further In view of Noordover et al. (US 2010/0160548).
Regarding Claim 8, Jacquel remains as applied to Claim 1 above.  Jacquel teaches isosorbide-based polyesters used to form various articles including aultomotive parts where impact strength is important (p. 7, [0150]).  Jacquel does not teach a suitable number average molecular weight (Mn) range.
In the same field of endeavor, Noordover teaches a process for the production of polyesters based on a dianhydrohexitol such as isosorbide (Abstract).  The polyester may include dicarboxylic acids such as terephthalic acid (p. 2, [0019]).  Mn values of 5,000-100,000 g/mol are suitable for isosorbide-based polyesters used as engineering plastics (p. 3, [0031]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Mn range of 5,000-100,000 disclosed by Noordover as a target when forming Jacquel’s polyesters, as this is shown to be an acceptable range for isosorbide-based polyesters used as engineering plastics.  This overlaps the claimed range of 15,000-50,000 g/mol.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquel.
Regarding Claim 11, Jacquel remains as applied to Claims 1 and 10 above.  Jacquel teaches combining all monomers simultaneously, but does not teach injecting additional diol during reaction.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of filing to mix a portion of diol with the remaining reactants after beginning the first step of Jacquel’s process.  Selection of any order of mixing ingredients is prima facie obvious, as is selection of any order of performing process steps in the absence of new or unexpected results.  See MPEP 2144.04. 

Pertinent Prior Art

Charbonneau et al. (US 6,063,464; cited in Applicant’s IDS) teaches a polyester containing an isosorbide moiety (Abstract).  Isosorbide is included in amounts of 1-20 mol% (col. 4, lines 29-32)The polyester has an inherent viscosity of higher than 0.65 dl/g, up to 2.0 dl/g or higher (col. 4, lines 42-46).  Examples 11 and 12 have Tg values falling within the claimed range of 87°C or higher, but the IV values of these examples fall well below the claimed lower limit of 0.85 dl/g.  No enthalpy of fusion was observed for these examples (col. 13-14, Table 5).  Charbonneau’s broader disclosure does not provide an acceptable Tg or enthalpy of fusion range, and based on the reference’s experimental data, it would be improper to conclude that the claimed properties were inherently present in more broadly disclosed embodiments.
Yoshimura et al. (US 2010/0178524) teaches a polyester resin contaiing at least an alicyclic dicarboxylic acid and an alicyclic diol (Abstract).  Isosorbide is a preferred alicyclic diol (p. 2, [0027]).  The polyester has a Tg of 65-90°C (Abstract) and IV of 0.65-1.0 dl/g (p. 5, [0058]).  The heat of fusion is 4 J/g or more (p. 5, [0060]).  Yoshimura includes 66 inventive examples.  Of these 66 examples, two (Ex. 3, p. 13, Table 1; Ex. 48, p. 23, Table 5) exhibited a Tg falling within the claimed range.  Neither of these examples had IV values within the claimed range.  None of Yoshimura’s 66 examples had a detectable heat of fusion.  Based on this data, there is no reasonable expectation that any of the materials in Yoshimura’s examples or broader disclosure would simultaneously possess Tg, IV, and heat of fusion values falling within the claimed ranges.
Kulkarni et al. (US 2016/0168321) teaches a process for preparing a polyester comprising isosorbide (Abstract).  The polyester has an IV greater than 0.7 dl/g.  The polyester also has a Tg in the range of 81-85°C (p. 1, [0023]).  This falls below the claimed range of 87°C or higher.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762